Citation Nr: 0915934	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-32 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee.

2.  Entitlement to a compensable rating for residuals of 
fracture, left foot.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1975 to 
June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the Veteran's claim 
for a rating in excess of 10 percent for his service-
connected left knee disability, and his claim for a 
compensable rating for his service-connected left foot 
disability.  

In May 2007 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Columbia, 
South Carolina.  The transcript is of record.


FINDINGS OF FACT

1.  With regard to the left knee disability, the Veteran 
complains of constant pain; stiffness; swelling after rainy 
weather or overuse; heat to the joint after overuse; frequent 
falls; and locking of the knee on extremely cold days; but 
his left knee degenerative joint disease disability has not 
been productive of extension of 5 degrees or more or flexion 
of 45 degrees of less at any time during the appeal period, 
and medical evidence instructs that while there is left lower 
extremity weakness secondary to a nonservice-connected spinal 
cord injury, the left knee itself is stable.  

2.  With regard to the left foot disability, the Veteran 
complains of pain, loss of motion, and increased pain with 
standing and walking.  Competent medical evidence instructs 
that the in-service fracture to the Veteran's left sesamoid 
is well healed, but there is probative lay and medical 
evidence of tenderness on palpation and painful motion.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.14, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 
(2008). 

2.  The criteria for an evaluation of 10 percent, but no 
higher, for a left foot sesamoid fracture disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.14, 4.59, 4.71a, Diagnostic Codes 5003, 5276-
5284 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee

The Veteran seeks a rating in excess of 10 percent for his 
service-connected left knee degenerative joint disease 
disability.  During his May 2007 Board hearing he complained 
of locking and give away weakness in the joint.  He also 
complained of pain, lack of flexibility, and trouble bending 
the knee, and said that the knee occasionally twists to the 
left and to the right.  The Board notes that the Veteran's 
left knee disability has been evaluated under the provisions 
of Diagnostic Code 5003-5260 throughout the appeal period.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1996); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.  

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59. 

Under Diagnostic Code 5003, a rating of 20 percent rating is 
possible in the absence of limitation of motion upon x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating can be assigned based 
upon x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups; however, ratings based on x-
ray findings may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1).

Limitation of flexion under Diagnostic Code 5260 is 
noncompensable if flexion is limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent 
evaluation is warranted if flexion is limited to 45 degrees, 
and a 20 percent is warranted when flexion is limited to 30 
degrees.  The highest rating of 30 percent if warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension is noncompensable if extension is 
limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Diagnostic Code 5261 also provides for a 10 percent 
evaluation when extension is limited to 10 degrees; a 20 
percent evaluation when extension is limited to 15 degrees; a 
30 percent evaluation when extension is limited to 20 
degrees; a 40 percent evaluation when extension is limited to 
30 degrees; and a 50 percent evaluation when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

A disorder of the knee involving recurrent subluxation or 
lateral instability is given a rating of 30 percent for 
severe subluxation or lateral instability, 20 percent for 
moderate subluxation or lateral instability, and 10 percent 
for slight subluxation or lateral instability.  38 C.F.R. 
§ 4.71a) Diagnostic Code 5257.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In January 2006 the Veteran was accorded a C&P examination.  
During the examination he complained of a constant sharp pain 
with constant stiffness; swelling after rainy weather or 
overuse; heat to the joint after overuse; constant 
instability with frequent falls; and locking of the knee on 
extremely cold days.  He reported that his symptoms were 
aggravated by ambulating on unlevel ground; prolonged 
standing, lifting, bending, and sitting; and weather changes.  
He also reported flare-ups of increased pain about every two 
weeks lasting for about 24 hours.  The examiner noted that 
the Veteran "does use a cane, a right BKA [below the knee] 
prosthesis and a left AFO brace secondary to his spinal cord 
injury."

Physical examination of the left knee revealed extension to 0 
degrees with pain present.  Left knee flexion was measured at 
80 degrees with total range of motion, with a 10 degree 
reduction in flexion following repetitive use due to pain.  
The examiner added that there was mild crepitus present, but 
averred that the knee was stable.  He also noted that x-rays 
taken in 2004 showed mild degenerative joint disease.  
Diagnosis was "degenerative joint disease left knee."

VA treatment records dated in October 2006 include the 
remarks "both lower extremities full-weight bearing," and 
inform that the Veteran was independent in his activities of 
daily living, including walking and climbing stairs, with the 
use of a cane.

In October 2007 the Veteran was accorded another C&P 
examination.  During the examination he complained of 
constant, dull aching left knee pain with periodic sharp pain 
secondary to weather changes or weightbearing activities.  He 
also complained of locking "that occurs monthly without 
known inciting events; constant instability with periodic 
giving out; and swelling after weightbearing activities."

Physical examination of the left knee found 0 degrees 
extension with pain and 50 degrees of flexion with pain.  The 
examiner further reported that there was severe crepitus 
present and pain on palpation.  The examiner added that it 
was "difficult to ascertain DeLuca criteria due to the 
inability and weakness of the lower extremity due to his 
spinal cord injury."  

VA treatment records dating from November 2007 are bereft of 
any complaints of left knee pain but do inform of an unsteady 
gait.  Treatment records in June and July 2008 note that the 
Veteran was driving a tractor on his brother's horse farm.

In September 2008 the Veteran was accorded yet another C&P 
examination.  During the examination he complained of 
constant severe 7/10 pain with intermittent swelling, but 
denied any locking or instability.  He also complained of 
daily flares of 8/10 pain, which he said lasted all day.  He 
reported that he was a self employed horse farm laborer, and 
said that he used a tractor and performed stationary 
carpentry work.  The examiner noted that the Veteran "uses 
the assistance of a knee brace as needed, orthopedic pillows, 
and a cane with good response."  

Physical examination found extension to zero degrees with 
pain, and flexion from 0 to 122 degrees with pain.  The 
examiner further reported that range of motion was not 
additionally limited following repetitive use.  According to 
the examiner, the "left knee is stable with Lachman's, 
drawer anterior and posterior, and valgus and varus 
stressing."  The examiner also reported that the knee was 
negative for McMurray's but positive for grade 2 crepitus and 
swelling.  X-rays taken in September 2008 revealed 

Mild inflammation of the suprapatellar 
space.  Moderate inflammation of the 
infrapatellar space.  Narrowing of the 
patellofemoral and media to the femoral 
joints.  Possible tiny loose body in 
the intercondylar notch.

Diagnoses were moderate degenerative joint disease of the 
left knee with swelling and moderate grade 2 chondromalacia.

Analysis

Although left knee motion was limited by pain, the Veteran 
has been able to extend his left knee to 0 degrees and flex 
to at least 50 degrees at all times during the appeal period.  
Limitation of motion is thus noncompensable under the 
provisions of either Diagnostic Codes 5260 or 5261.  See 38 
C.F.R. § 4.71a.  However, Diagnostic Code 5003 provides that 
when the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion if there is 
satisfactory evidence of painful motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Based on findings, albeit 
noncompensable, of painful limitation of motion, the Board 
finds that the criteria for a separate evaluation of 10 
percent (as has already granted by the RO under Diagnostic 
Code 5003), but no more, are met.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).  A higher rating of 20 
percent under Diagnostic Code 5003 based upon x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups is not warranted since ratings based on x-ray 
findings may not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 
(1); see also 38 C.F.R. § 4.14 (the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided).  

The Board further finds that a rating in excess of 10 percent 
is not warranted under any alternative provision.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263.  Although Diagnostic 
Code 5256 provides for a rating in excess of 10 percent, 
application of this code is inappropriate as there is no 
diagnosis of ankylosis of the left knee.  Likewise, 
Diagnostic Codes 5258 and 5259 are inapplicable, as the 
clinical evidence does not show that cartilage has been 
removed or dislocated.  Additionally, there are no objective 
findings of impairment of the tibia and fibula, thus there is 
no basis for a disability rating in excess of 10 percent 
under Diagnostic 5262.  Finally, a rating under Diagnostic 
Code 5263 is inapplicable since the Veteran has not been 
diagnosed with genu recurvatum.  38 C.F.R. § 4.71a.

The Board notes the Veteran's complaints of "constant 
instability and frequent falls" (see Diagnostic Code 5257); 
however, both the 2006 and 2008 C&P examiners specifically 
advised that the left knee was stable.  Moreover, the 2007 
examiner averred that the Veteran's left lower extremity 
weakness was secondary to his nonservice-connected spinal 
cord injury.  Consequently, while not discounting the 
veracity of the Veteran's lay evidence (see Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (holding that 
lay evidence is one type of evidence that must be considered, 
if submitted, when a Veteran's claim seeks disability 
benefits), the Board may not substitute its own medical 
opinion in its analysis, particularly where, as here, the lay 
evidence has been considered and a diagnosis issued by a 
medical practitioner.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Accordingly, and in the absence of any medical 
evidence to the contrary, the Board finds the examiners' 
findings that there is no lateral instability to be 
dispositive.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it 
is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence).  As the 
evidence does not show that the Veteran has lateral 
instability or recurrent subluxation, the criteria for a 
separate disability rating under the provisions of Diagnostic 
Code 5257 are thus not met.  Id.  

The Board has also considered whether there is additional 
disability due to weakness, fatigue, pain, excess 
fatigability or incoordination.  See DeLuca, 8 Vet. App. at 
205-206; 38 C.F.R. §§ 4.40, 4.45, 4.59.  As noted above, the 
2006 C&P examiner advised that there was a 10 percent 
reduction in flexion due to pain following repetitive use, 
and C&P examination in 2007 found flexion limited to 50 
degrees with pain.  In addition, the Veteran has put forth 
credible reports of pain, stiffness, instability, locking on 
extremely cold days, swelling on repetitive use of the joint, 
and of flare-ups of increased pain.  Upon taking these 
symptoms into account, the Board finds that there is no 
additional disability shown beyond that reflected in the 
currently assigned 10 percent evaluation.  Even taking into 
account symptoms, which include pain, stiffness and swelling, 
the Veteran has range of motion to 50 degrees which does not 
warrant the lowest compensable rating of 10 percent.  DeLuca, 
8 Vet. App. at 205-206; 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  His symptoms as reported above are contemplated within 
the criteria for limitation of motion and the current 10 
percent rating, which was assigned based on satisfactory 
evidence of swelling or pain on motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Based upon the Court's guidance in Hart v. Mansfield, 21 Vet. 
App. 505, (2007), the Board has considered whether a staged 
rating is appropriate.  However, there is no evidence of any 
increase in disability of the veteran's left knee 
degenerative joint disease at any time during the appeal 
period, so a staged rating is not warranted.  

The assignment of an extra-schedular rating was also 
considered.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 
Vet. App. 111 (2008); .The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Id.

If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral is required.  In the next step of the inquiry, 
however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

In this case there is no indication that the disability 
picture is so exceptional that the schedular ratings are 
inadequate.  The Veteran has reported that the pain affects 
his concentration at work and that he frequently has to 
change positions.  His complaints of pain and the objective 
evidence showing that pain does additionally limit his range 
of motion have been considered in assigning the 10 percent 
rating.  The Board also finds that the level of severity and 
symptoms as previously expounded are contemplated within the 
assigned schedular criteria.  The record contains no 
objective evidence that the Veteran's service-connected left 
knee disability has resulted in marked interference with 
employment beyond that interference contemplated by the 
assigned evaluation, or that it has necessitated frequent 
periods of hospitalization.  In fact, the Veteran reports 
that he is employed as a farm laborer, and there is no 
indication that his service-connected left knee disability, 
in and of itself, has resulted in marked interference with 
employment.  Moreover, he has not been hospitalized during 
the appeal period for treatment of his service-connected left 
knee disability.  See Thun.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

Foot

In addition to the foregoing, the Veteran seeks a compensable 
rating for his service-connected left foot disability.  The 
Board notes that the Veteran's left foot sesamoid fracture 
disability has been evaluated under the provisions of 
Diagnostic Code 5284 throughout the appeal period.

Under the provisions of Diagnostic Code 5284, a 10 percent 
rating is assigned for a moderate foot disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Moderately severe foot 
disabilities are rated as 20 percent disabling.  Id.  A 30 
percent is assigned for severe foot disability.  Id.  Actual 
loss of use of the foot warrants a 40 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5284, Note.

In January 2006 the Veteran was accorded a C&P examination.  
During the examination he complained of constant pain at the 
first metatarsophalangeal joint, but denied any episodes of 
osteomyelitis, surgery, weakness, stiffness, swelling, heat, 
redness, drainage, instability or giving way, locking, 
abnormal motions, or flare-ups of bony disease.  He reported 
that he used a cane as well as an AFO brace on the left foot.  

Physical examination of the left foot revealed no bony 
abnormalities and no malunions, but there was tenderness to 
palpation at the left metatarsophalangeal joint.  The 
examiner also noted that the Veteran had a plantar flexion 
abnormality secondary to the spinal cord injury, for which he 
used the AFO brace.  X-rays of the left foot revealed 
degenerative joint disease at the first metatarsophalangeal 
joint.  Diagnosis was "degenerative joint disease left 
metatarsophalangeal joint great toe joint," and "healed 
left great toe sesamoid fracture."

VA treatment records dated in August and September 2006 
inform of left foot drop, and show treatment for a 
neuropathic left foot ulcer that was "completed healed" by 
October 2006.  In a letter dated in October 2006 a VA 
physician advised as follows:

On examination, [the Veteran] has pedal 
edema, minimally enlarged first MP 
joint, and healing left foot ulcer.  X-
ray of the foot shows degenerative 
joint disease (DJD) of joints, most 
pronounced in the first MP joint, which 
is the site of the old injury.  Any 
joint and foot deformities due to DJD 
will put him at very high risk of 
development of pressure ulcers and 
amputation.

Subsequent treatment notes dated in October 2006 advise as 
follows:

ulcer on the lateral aspect of the foot 
is completely healed.  Foot placement 
and gait has improved with the brace, 
but still has trendelenburg gait.  
Needs longer cane.

These records include the remarks "both extremities full-
weight bearing," and inform that the Veteran is independent 
in his activities of daily living, including walking and 
climbing stairs, with the use of a cane.

As stated before, the Veteran testified before the 
undersigned Veterans Law Judge in May 2007.  During his 
hearing he complained of constant pain in the foot and some 
loss of motion.  He also testified that he was unable to 
stand on the foot for longer than 30 minutes.  

In October 2007 the Veteran was accorded another C&P foot 
examination.  During the examination he complained of 
constant, dull aching pain at the site of the sesamoid bone, 
just proximal to the great toe, which he said affected his 
standing and walking because of increased pain with decreased 
time and distance.  He reported that he was able to perform 
most standing and walking activities.

Physical examination of the left foot revealed no corns, 
calluses, or edema, but the examiner reported that there was 
"chronic left foot drop as well as a right below-the-knee 
amputation."  The examiner also reported that there was 
tenderness to palpation at the proximal great toe at the 
location of the sesamoid bone.  Diagnosis was "left foot 
sesamoid bone fracture."

VA treatment records dated in November 2007 inform of left 
foot drop, but treatment records dated in January 2008 advise 
"Lt [left] foot fine /denies any thing wrong, refuses foot 
examination, right foot s/p bka in yrs ago!"  VA treatment 
records dated in July 2008 inform of left foot drop, left 
pedal edema, and "2+ radial and dorsalis pedis pulses."  
The Veteran was also noted as "unable to dorsiflex left 
foot."

In September 2008 the Veteran was accorded another C&P foot 
examination.  During the examination he complained of 
increasing pain, which the examiner described as "constant 
mild 2/10 pain."  The Veteran also complained of decreasing 
mobility and decreasing range of motion, and of flares of 
8/10 pain that lasted all day.  The Veteran added that he was 
unable to stand for more than 30 minutes or walk more than a 
few feet before his pain flared up.  The examiner noted that 
the Veteran is currently treated with a cane and a foot drop 
brace with good response.  The examiner additionally 
documented the Veteran as reporting that he did repair work 
for horse farmers, which entailed riding a tractor as well as 
some carpentry duties.

Physical examination found the skin without corns or 
calluses, and the examiner stressed that there was "no flat 
feet."  The examiner also reported that there was "no pain 
on manipulation of the midline Achilles."  There was, 
however, painful motion of the first metatarsophalangeal 
joint with dorsiflexion of 0-20 and plantar flexion from 0 to 
40 with pain.  There was no additional loss of range of 
motion of the first metatarsophalangeal joint.  The examiner 
added that there was no abnormal weightbearing or 
instability, but there was "tenderness throughout the 
foot," and "weakness associated with spinal cord injury 
with foot drop."  The examiner reiterated that there was no 
evidence of hallux valgus or pes planus of the left foot.  
According to the examiner, diagnostic testing showed 
arthritis of the left foot including the first 
metatarsophalangeal joint and demineralization of the bones.  
Diagnoses were:

1.  Degenerative joint disease of the left foot.
2.  Demineralization of the left foot.
3.  Fracture of the left sesamoid bone, bipartite.

According to the examiner, the demineralization of the left 
foot cannot be attributed to the service-connected first 
disability [sic], and the left foot drop cannot be attributed 
solely to the service-connected foot disability.

Analysis

The record contains evidence of left foot demineralization, 
but this condition has not been related to the Veteran's 
service-connected healed left sesamoid fracture disability.  
In addition, competent medical evidence instructs that the 
Veteran's left food drop is secondary to his nonservice-
connected spinal cord injury, and left foot ulcers in 2006 
were attributed to the Veteran's nonservice-connected 
diabetes disorder.  Accordingly, a compensable rating based 
on left foot demineralization, foot drop, and ulcers under 
the provisions of Diagnostic Code 5284 is not warranted.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (signs and 
symptoms can be attributed to the service-connected condition 
only when it is not possible to separate the effects of a 
nonservice-connected condition from the service-connected 
condition).  

The Board further finds that a compensable rating is not 
warranted under any diagnostic criteria set forth in 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 to5283.  There is no 
diagnosis of flat feet, claw feet, hallux valgus, hallux 
rigidus, or hammertoe, and the record contains no evidence of 
any malunion or nonunion, so evaluation under Diagnostic 
Codes 5276, 5278, 5280 and 5280-5283 is not warranted.  There 
is also no evidence of weak foot or anterior Metatarsalgia 
(Morton's disease) secondary to the Veteran' service-
connected left healed sesamoid fracture disability, so 
evaluation under Diagnostic Codes 5277 and 5279 is also not 
warranted.  

Nevertheless, examination findings clearly show that the 
vicinity of the service-connected fracture has been tender to 
palpation throughout the appeal period.  The 2007 C&P 
examiner noted that this tenderness was "at the proximal 
great toe at the location of the sesamoid bone."  In 
addition the Veteran has complained of limitation of motion, 
and there is objective evidence of painful motion of the 
first metatarsophalangeal joint, although there was no 
additional range of motion loss on repetitive use.  The Board 
further notes the Veteran's complaint that he had increased 
pain on standing and walking.  In order to assign a 10 
percent evaluation, moderate disability must be shown.  While 
the term "moderate" in the context of Diagnostic Code 5284 is 
not defined by regulation, the Board notes that the overall 
regulatory scheme contemplates a 10 percent rating in cases 
of ankylosis in good weight bearing position, or problems so 
disabling that there is atrophy, disturbed circulation and 
weakness, or where there is inward bowing of the tendo 
Achilles with pain on manipulation and use, or definite 
tenderness with dorsiflexion of the great toe and limitation 
of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5277, 5278 (2008).  Upon consideration 
of the Veteran's complaints of pain, limitation of motion, 
and increased pain on standing and walking, and the objective 
findings of tenderness and painful motion, the Board finds 
that a 10 percent evaluation is warranted under the 
provisions of Diagnostic Code 5284.  

However, given the slight findings of impairment and the 
absence of evidence to support a higher rating based on 
moderately severe or severe disability due to foot injury, 
the Board finds that a rating in excess of 10 percent is not 
warranted pursuant to the provisions of Diagnostic Code 5284.  
In that regard, the Board notes that the rating schedule 
provides for 20 percent evaluations for severe unilateral pes 
planus, if there is objective evidence of marked deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities; for unilateral 
acquired claw foot, if manifested by all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
the metatarsal heads; and for moderately severe malunion or 
nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276, 5278, 5283.  In consideration 
of the Veteran's reported symptoms and the objective 
findings, the Board finds that no more than a 10 percent 
evaluation is warranted under the provisions of Diagnostic 
Code 5284.  In assigning this evaluation, the Board has 
considered functional loss on use due to pain on motion.  See 
DeLuca, 8 Vet. App. at 205-206; 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Board notes that while the Board is required to 
consider the effects of pain when making a rating 
determination, which has been done in this case (DeLuca), the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board also notes that the veteran has degenerative 
arthritis of the first metatarsophalangeal joint, therefore, 
Diagnostic Code 5003 is for consideration.  However, the 
painful limitation of motion of the veteran's great toe is 
contemplated in the currently assigned disability evaluation. 
Consequently, a separate rating under Diagnostic Code 5003 
may not be assigned.  

Based on the Veteran's longstanding reports of limitation of 
motion and pain on use of the left foot and objective 
findings of tenderness and painful motion, the Board finds 
that the criteria for a rating of 10 percent under Diagnostic 
Code 5284, but no more, have been met throughout the appeal 
period.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284.  
Staged ratings are not warranted since the Veteran's left 
foot sesamoid fracture residual tenderness has been constant 
throughout the course of the period on appeal.  Hart, 21 Vet. 
App. 505.

The Board further finds that referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted since there is no indication 
that the disability picture presented is so exceptional that 
the available schedular evaluations are inadequate.  
Moreover, the level of severity of the disability and 
symptoms as was described above are contemplated within the 
assigned schedular criteria.  Moreover, the record contains 
no objective evidence that the Veteran's service-connected 
left foot sesamoid fracture residuals disability has resulted 
in marked interference with employment beyond that 
interference contemplated by the assigned evaluation, or that 
it has necessitated frequent periods of hospitalization.  The 
Veteran works on a horse farm driving a tractor and 
performing carpentry and other tasks, and there is no 
indication that there is marked interference with his 
employment secondary to his well healed left sesamoid 
fracture.  Moreover, he has not been hospitalized for 
treatment of his service-connected left foot sesamoid 
fracture disability.  See Thun, 22 Vet. App. 111.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition to the foregoing, the Court has held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

A letter from the RO dated in January 2006 did not fully 
comply with notice requirements of Vazquez; however, a letter 
dated in July 2008 did provide notice of the applicable 
rating criteria and informed the Veteran that he could submit 
evidence demonstrating a worsening or increase in severity of 
the disabilities and articulating the effect that his 
disabilities have on his employment and daily life.  Indeed, 
during his May 2007 Board hearing the Veteran specifically 
stated that a higher rating was warranted because his knee 
and foot conditions had become more severe.  He also 
testified regarding the impact of his service-connected left 
knee and left foot disabilities on his work and other 
activities of daily living.  The Board further notes that he 
was provided with applicable rating criteria in the August 
2006 statement of the case, and his claims were readjudicated 
and Supplemental Statements of the Case were issued in 
October 2006, June 2008, and January 2009.  

If there was any error in the July 2008 notice, such error 
was not prejudicial.  Based on the various notices (including 
letters as well as the statement of the case and the 
supplemental statements of the case) provided by VA with 
respect to the applicable criteria and the types of 
information and evidence that he could submit to VA, the 
Veteran is reasonably expected to understand the types of 
evidence that would support his claims for a higher rating.  
The Board is thus satisfied that remand for additional notice 
is not warranted.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (regarding substantial compliance); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

Regarding the duty to assist, VA treatment records have been 
obtained and made a part of the file.  In addition, the 
Veteran has been accorded multiple C&P examination; the 
report of which is of record.  The Board is satisfied that VA 
has sufficiently discharged its duty in this matter.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the left knee is denied.

A rating of 10 percent, but no higher, for a left foot 
sesamoid fracture is granted, subject to the law and 
regulations governing the payment of monetary benefits.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


